rrrrrrrrDETAILED ACTION
1. This action is in response to the amendment filed 28 January 2021.
2. Claims 1-17 are pending and have been examined in this application.

Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
4. Applicant’s arguments and amendments have been considered.

35 U.S.C. 101
5. Applicant's arguments filed 28 January 2021 have been fully considered and they are not considered persuasive.
The applicant argues that the Examiner simply tosses out a list of numerous alleged characterizations and does not offer an analysis or explanation as to how the Examiner was able to determine that the steps of claim 1 are mental processes, organize information, or organize human activity. The Examiner did not analyze claims 7 and 13 to account for the differences between claims 1, 7, and 13. Applicant's representative cannot make sense of what the Examiner is referring to or describing. For example, the Examine says claims 5-6, 11-12, and 17 contain identified abstract ideas. The Application itself provides counter evidence to the Examiner's allegations that claims 1-17 are performed as a mental process in paragraphs ([0001] [0031] [0065]  [0066] and [0086].
The examiner respectfully disagrees. The determination that claim 1 consists of mental processes, organizing human activity, and mental process because the various parts of the claim that are 

Applicant representative has no idea what the Examiner means by "text data"? The Examiner does not explain how the Examiner considered claims 2-6, 8-12, and 14-17 under prong 2 or 2A or as part of 2B. Claims 1, 5, 6, 7, 11, 12, 13, and 17 describe practical applications of these mathematical operations. In particular, currently amended claim 1 describes practical applications that are executed by the computer.

The applicant respectfully disagreed. Text data is just describing data and the rejection has been amended to just refer to data which is described in this application. 1, 6, 7, and 13 just has a cause and determination for an action based on an analysis and display of them and then the display of recommendations. This is not representative of practical application per the prong two consideration details in the 2019 PEG. However, claims 5, 11, and 17 all have sections where the user specifically acts on the recommendations and apply the judicial exception. Therefore, they demonstrate practical 
Nowhere does the MPEP state that the broadest reasonable interpretation is a license to evaluate claims under §101 independent of the specification. The Examiner has oversimplified claims 1-17 by failing to consider claims 1-17 as a whole. The Examiner oversimplified the claims 7 and 13 by tailing to even consider and provide an analysis under §101. The Federal Circuit has “cautioned that [when determining whether a claim is directed to an abstract idea] courts "must be careful to avoid oversimplifying the claims' by looking at them generally and failing to account for specific requirements of the claims." McRO. Inc. v. Bandai Namco Games Am. Inc.. 837 F.3d 1299 at 1313. 
The examiner respectfully disagrees. Nowhere in the 101 rejection given does the arguments describe the use of broadest reasonable interpretation of the interpretation of the claims in order to justify the 101 rejection. Furthermore, claims 7 and 13 were considered and not oversimplified. It was explicitly stated that the claims 7 and 13 significantly recite claim 1 since they are mirror claims except for the additional elements of computer system, processors, data-storage devices, machine-readable instructions, and non-transitory computer-readable medium. Therefore, since they are mirror claims, a similar analysis done on claim 1 can be applied to these other claims and the rejection will be maintained.
The Application itself does not support the Examiner's allegation that the steps in claims 1-17 are analyzing and processing information, mental processes and organizing information, or a certain method of organizing human activities. “The §101 inquiry must focus on the language of the asserted claims themselves.” Synopsys, Inc. v. Mentor Graphics Corp839 F.3d 1138 at 1149 (Fed. Cir. 2016) See also Accenture Global Servs., GmbH v. Giddewire Software, Inc., 728 F.3d 1336, 1345 (Fed. Cir. 2013). There is no evidence in the Application itself that the process of maintaining sustainability of a virtual infrastructure of a distributed computing system can be practically performed as a mental process. 
The examiner respectfully disagrees. The of claims 1-17 consists of mental processes, organizing human activity, and analyzing and processing information because the various parts of the claim that are separated and determined to include these were also analyzed and processed to be determining a recommendation for reducing carbon dioxide emissions and power wasted encompasses a person noticing the system is on and saying that they are wasting power, or noticing the smoke coming from the system, and then telling someone else to fix it or reduce it. This is very similar to the mental processes and like observation and evaluation and judgement as stated in the 2019 Revised Patent Subject Matter Eligibility Guidance This organizes human activity by creating recommendations for people to act on and also performs the mental processes like evaluating and determining decisions metrics from data like a worker does from graphs in a user interface. The process of maintaining sustainability of a virtual infrastructure of a distributed computing system can be practically performed as a mental process since the process of maintaining and sustaining virtual infrastructure within a distributed computing system is something a computer engineer can do mentally through observation and evaluation. Therefore, the rejection is maintained.

Claims 1, 5, 6, 7, 11. 12, 13, and 17 integrate the mathematical operations into practical application that imposes meaningful limitations by using the results of the mathematical operations to provide sustainability of a data center. Under MPEP §2106.05(a)-(c), (e)-(h), integrating an abstract idea into a practical application requires an additional element or combination of additional elements in the claim to “apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort. Under their broadest reasonable interpretation, the operations described in 1. 5, 6, 7, 11, 12, 13, and 17 cannot practically be considered as simply analyzing and processing information, a mental process and organizing information, and a certain method of organizing human activities. For example, the one or more recommendations for reducing CO2 emissions, the power wasted metrics, and the reclaimable capacities displayed in graphical user interface cannot practically be practically performed as a mental process. 
The examiner respectfully disagrees. The mathematical operations of claims 1, 5, 6, 7, 11. 12, 13, and 17 do not integrate the mathematical operations into practical application since the claims do not specify specific mathematical operations such as mathematical formulas or equations, mathematical calculations, or mathematical relationships that will demonstrate practical application. The computing of CO2 emissions for the data center does not include additional elements in a combination that use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Furthermore, these claims are characterized as mental processes, organizing human activity, and analyzing and processing information because the various parts of the claim that are separated and determined to include these were also analyzed and processed to be determining a recommendation for reducing carbon dioxide emissions and power wasted encompasses a person noticing the system is on and saying that they are wasting power, or noticing the smoke coming from the system, and then telling someone else to fix it or reduce it. This is very similar to the mental processes and like observation and evaluation and judgement as stated in the 2019 Revised Patent Subject Matter Eligibility Guidance This organizes human activity by creating recommendations for people to act on and also performs the mental processes like evaluating and determining decisions metrics from data like a worker does from graphs in a user interface. Therefore, the rejection is maintained.





35 U.S.C. 103
6. Applicant's arguments filed 28 January 2021 have been fully considered and they are not considered persuasive.
The applicant argues that The Examiner equates the "carbon footprint coefficient" of paragraph [0030] of Htay with the sustainability metrics of the first step. although Htay teaches calculating carbon footprint coefficients there is no evidence in paragraph [0030] that Htay teaches the limitation that the carbon footprint coefficients are calculated based on power usage of resources of a virtual infrastructure. Paragraphs [0005] and [0025] also fail to teach or suggest the same limitation like within the first step.
The examiner respectfully disagrees. Carbon dioxide emission reduction is a primary metric for sustainability. Therefore, the interpretation of Htay 0030 the carbon dioxide metrics tracked based on power usage metrics where carbon footprint metrics interpreted as sustainability metrics when combined with 0005 the metrics of power based on carbon emissions together with various infrastructure in the claims do cover this aspect of the claim. Although the applicant says paragraph 0005 does not teach what is written above, the citations to the paragraph do as is demonstrated. Therefore, the rejection is maintained.
The applicant argues that it would not have been obvious to combine Htay and Waldsburger and that Htay and Waldsburger do not teach or suggest the second step of currently amended claims 1, 7, and 13 describing "determining power wasted metrics for idle virtual objects of the virtual infrastructure.", "determining reclaimable capacities of resources of the distributed computing system." And "displaying in a graphical user interface ("GUI")” for the specific metrics.
The examiner respectfully disagrees. Htay and Waldberger are analgous art since Htay describes the determining power consumption and cooling requirements of network devices associated with the network service using computer and Waldberger describes the resource allocations using computers 

The applicant says the references in combination do not teach or suggest the third step of currently amended claims 1, 7, and 13. The third step of currently amended claims 1, 7, and 13 describes '‘determining reclaimable capacities of resources of the distributed computing system.”  Paragraph [0018] of Waldsburger does not teach or suggest determining reclaimable capacities of resource units. 
The examiner respectfully disagrees. Paragraph 0018 of Waldberger specifically states that there is a reclaiming and reallocation of resources of specified capacities or metrics. Therefore, Waldberger does teach the third step specified by the applicant in combination with Htay for the independent claims 1, 7 and 13 where they describe '‘determining reclaimable capacities of resources of the distributed computing system.” Therefore, the rejection is maintained.
The applicant argues that references in combination do not teach or suggest the fourth step of currently amended claims 1, 7, and 13 which describes "determining one or more recommendations for reducing CO2 emissions and power wasted by the idle virtual objects based on the sustainability metrics, the power wasted metrics, and the reclaimable capacities.” (Emphasis added) In rejecting original claims 1. 7, and 13, the Examiner alleges that Htay teaches "determining one or more recommendations for reducing CO2 emissions and power ... by the ... virtual objects based on the sustainability metrics, the power . . . metrics in paragraphs [0003], [0005], and [0030]. Ellipses identify where words have been omitted from the fourth step. However, none of the paragraphs [0003], [0005], and [0030] teaches or recommends determining a recommendation for reducing CO2. Applicant’s representative fails to see how these paragraphs are relevant. The Examiner then alleges that paragraphs [0018], [0079], and [0116] of Waldsburger fills in the missing words and limitations of the fourth step. As explained above, paragraphs [0018], [0079], and [0116] do not teach or suggest the limitations of the fourth step. 
The examiner respectfully disagrees. Htay and Waldsburger each teach parts of "determining one or more recommendations for reducing CO2 emissions and power wasted by the idle virtual objects based on the sustainability metrics, the power wasted metrics, and the reclaimable capacities.” from amended claims 1, 7, and 13. The elipses demonstrate concepts that were not present in Htay but were taught by Waldsburger. Htay teaches 0003 determining lowering carbon emissions of virtual system based on recommendations, 0005 with the metrics of power based on carbon emissions together, 0030 with the carbon dioxide metrics tracked based on power usage metrics where carbon footprint metrics interpreted as sustainability metrics. Therefore, paragraphs 0003, 0005 and 00030 of Htay does teach these parts of the claims. Furthermore, Waldberger was not used to fill missing words but was used as a secondary reference to combine with Htay since they are reasonable to combine as stated above.  Waldsburger describes in 0088 the wasting of resources, 0116 the idling of processes and 0018 has the 
The applicant argues that Htay does not teach or suggest the last step of currently amended claims 1, 7, and 13. Paragraph [0037] mentions a GUI "that enables a user to interact with the mobile device 400 " However, Htay does not teach a GUI that displays the information described in the last step of currently amended claims 1, 7, and 13. 
The examiner respectfully disagrees. The graphical user interface described paragraph 0037 of Htay has a input and output interface used for providing system output which can therefore be utilized to display the information being projected by the graphical user interface. Therefore, Htay does teach that a graphical user interface displays the information described in the last step of currently amended claims 1, 7, and 13 and the rejection is maintained.
The applicant argues that In the Office Action, the Examiner did not fully consider original claims 7 and 13. The Examiner erred by assuming that claims 7 and 13 describe the same elements and limitations as claim 1. However, claims 7 and 13 describes executing remedial measures to reduce the CO2 emissions, which is not described in original claim 1.
The examiner respectfully disagrees. The concept of remedial measures to reduce CO2 emissions is covered by the references. Htay teaches 0003 determining lowering carbon emissions of virtual system based on recommendations and this can be combined with Waldberger 0111 describing the improvement and remedial measures of processes. Therefore, this is covered by the references and the rejection is maintained.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7. Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The limitations and steps described in Claim 1 are generally in an automated process for maintaining sustainability, the improvement comprising: determining sustainability metrics that represent amounts of CO2 emissions created based on power usage by resources: determining power wasted metrics for idle virtual objects: determining reclaimable capacities of resources (Analyzing and Processing Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity) ; determining one or more recommendations for reducing C02 emissions and power wasted by the idle virtual objects based on the sustainability metrics, the power wasted metrics, and the reclaimable capacities (Analyzing and Processing Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity); and displaying the sustainability metrics, power wasted metrics, reclaimable capacities of resources, alerts identifying objects wasting power, and the one or more recommendations for reducing CO2 emissions, thereby enabling a user to perform at least one of the recommendations for reducing CO2 emissions and power wasted by the idle virtual objects (Transmitting and Processing Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity) which under their broadest reasonable interpretation, covers performance of the limitation in the mind for the purposes of Organizing and Tracking Information but for the recitation of generic computer components. That is, other than an automated computer-implemented process, graphical user interface, virtual infrastructure, and distributed 
This judicial exception is not integrated into a practical application. For example, claim 1 only recites the additional elements of automated computer-implemented process, graphical user interface, virtual infrastructure, and distributed computing system. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the steps such as getting data about carbon dioxide and power usage (receiving and transmitting information) is insignificant extra-solution activity as this is receiving and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer 
[0034] There are many different types of computer-system architectures that differ from one another in the number of different memories, including different types of hierarchical cache memories, the number of processors and the connectivity of the processors with other system components, the number of internal communications busses and serial links, and in many other ways. However, computer systems generally execute stored programs by fetching instructions from memory and executing the instructions in one or more processors. Computer systems include general-purpose computer systems, such as personal computers ("PCs"), various types of server computers and workstations, and higher-end mainframe computers, but may also include a plethora of various types of special-purpose computing devices, including data-storage systems, communications routers, network nodes, tablet computers, and mobile telephones.

Which shows that this is a generic system being utilized for this process, such as any computer with no detail as to how this connection is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving and transmitting step that was considered extra-solution activity in Step 2A above, if it was to be considered an additional element, it has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the computing device identifying attributes, nor the receiving steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere receiving and transmitting of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
 Independent claims 7 and 13 also contain the identified abstract ideas above since they significantly recite claim 1, with the additional elements of computer system, processors, data-storage devices, machine-readable instructions, and non-transitory computer-readable medium which are highly generalized as per Applicant’s specification as above when considered under prong 2 of 2A or as 
Claims 2-4, 8-10, and 14-16 also contain the identified abstract ideas, further limiting them such as by describing what comprises the data, which are all part of the abstract ideas presented, with additional elements memory and network, to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Claims 5-6, 11-12, and 17 also contain the identified abstract ideas, further limiting them such as by describing what comprises the data, which are all part of the abstract ideas presented, with additional elements memory and network, whiles only claims 6 and 12 are to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above. Examiner notes that these steps, if they preclude a human being instructed to do the steps, or the steps are done as part of the system automatically may be eligible under 101.
Therefore, Claims 1-17 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

8. Claim 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over US patent number 20160057039 to Htay (hereinafter referred to as “Htay”) in view of US patent number 20160246533 to Waldsburger (hereinafter referred to “Waldsburger”).

(A) As per claim 1/7/13, Htay teaches comprising: 
determining sustainability metrics that represent amounts of CO2, emissions based on power usage by resources of the virtual infrastructure; (Htay: [0005 reciting the operating of virtual systems, 0030 describing the carbon dioxide metrics tracked based on power usage of infrastructure (carbon footprint metrics interpreted as sustainability metrics), 0025 describing a distributed architecture for computers])
determining power metrics for virtual objects of the virtual infrastructure; (Htay: 0030 has the carbon dioxide metrics tracked based on power usage of infrastructure (carbon footprint metrics interpreted as sustainability metrics) which are done in [0005] the operating of virtual systems,])
determining information about the resources; (Htay: [0025 has a distributed architecture for computers which have resources in [0032] being calculated for them])
determining one or more recommendations for reducing CO2 emissions and power by the virtual objects based on the sustainability metrics, the power metrics; (Htay: [0003 determining lowering carbon emissions of virtual system based on recommendations, 0005 with the metrics of power based on carbon emissions together, 0030 with the carbon dioxide metrics tracked based on power usage metrics where carbon footprint metrics interpreted as sustainability metrics])
and displaying in a graphical user interface ("GUI") the sustainability metrics, power metrics, identifying objects power, and the one or more recommendations for reducing CO2 emissions, thereby enabling a user to perform at least one of the recommendations for reducing CO2 emissions and power 
Although Htay teaches the application of metrics for the management of carbon emission and power, Htay does not teach being idle, waste, alerts and reclaiming capacities which are taught by Waldsburger:
The wasting of resources (Waldsburger: [0088 describes the wasting of resources])
The idling of specific processes (Waldsburger: [0116 has the idling of processes])
The utilization of alerts (Waldsburger: [0090 has the generating of an alert signal]) 
The use of reclaimable capacities (Waldsburger: [0018 has the reclaiming of capacities of resources]) 
The utilization of remedial processes (Waldberger [0111 the improvement and remedial measures of processes])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine interpreting various metrics of power and resource usage for carbon dioxide emission determination of Htay with waste, idling, alerting, remedial processes, and reclaiming resource capacity of Waldsburger as they are analogous art along with the current invention which solve problems interpreting various metrics of power and resource usage for carbon dioxide emission, and this determination would lead to an improvement through recommendations that will reduce emissions of carbon dioxide analysis through processing of the data and resource allocation as taught in [0041] of Waldsburger.
Htay 059 describes the application of computers and computer related devices to these processes for all claims in this application

2 emissions of the resources used by virtual infrastructure based on the power usage of the resources; (Htay: [As in claim 1, 0044 power usage of various objects])
computing CO2 emissions of each host of the data center based on the CO2 emissions of the resources; (Htay: [As in claim 1, 0043 describing data centers with carbon emission measurements ])
computing CO2 emissions of each cluster of the data center based on the CO2 emissions of each host; (Htay: [As in claim 1, 0033 describing a group of data centers and parts of the data center interpreted as a cluster of data centers, 0043 describing data centers with carbon emission measurements])
and computing CO2 emissions of the data center based on CO2 emissions of the clusters of hosts. (Htay: [As in claim 1, 0021 describing the tracking of the carbon footprint for the systems, 0033 describing a group of data centers and parts of the data center interpreted as a cluster of data centers, 0043 describing data centers with carbon emission measurements])

(C) As per claim 3/9/15, Htay teaches the process, wherein determining the power metrics comprises: determining the virtual objects of the virtual infrastructure based data storage usage by each virtual object of the virtual infrastructure; (Htay: [As in claim 1, 2, 0022 has the application of data collection and storage to the system])
determining power by each of the virtual object; for each host, determining power wasted by the host based on the power by the idle object running on the host:  F149-39-for each cluster, determining power by the cluster based on the power by each host; (Htay: [As in claim 1, 2, 0047 describing hosts with power usages and carbon footprints])
and determining power based on power by the clusters of hosts. (Htay: [As in claim 1, 2, 0047 describing hosts with power usages and carbon footprints])

…wasted…idle… (Waldsburger: [0079 reciting wasting of resources, 0116 reciting the idling of processes]) 
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine interpreting various metrics of power and resource usage for carbon dioxide emission determination of Htay with waste, idling of Waldsburger as they are analogous art along with the current invention which solve problems interpreting various metrics of power and resource usage for carbon dioxide emission through processing of the data and resource allocation as taught in [0041] of Waldsburger.

(D) As per claim 4/10/16, Htay teaches the process, wherein determining the resources comprises: determining each resource used by the virtual infrastructure; (Htay: [As in claim 1, 2, 0032 describing utilization of resources])
determining each host used by the virtual infrastructure based on each resource; (Htay: [As in claim 1, 2, 0032 describing utilization of resources])
determining of each cluster used by the virtual infrastructure based on each host; (Htay: [As in claim 1, 2, 0056 has the basing of hosts to the infrastruction])
and determining of the data center based on each cluster. (Htay: [As in claim 1, 2, 0018 has the focus on a specific data center of the enterprise])
Htay does not teach reclaiming capacities, which are taught by Waldsburger:
…the reclaimable capacities… (Waldsburger: [0018 reciting the reclaiming of capacities of resources]) 
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine determining resource usage of infrastructure of Htay with reclaiming resource capacity of 

(E) As per claim 5/11/17, Htay teaches the process, wherein in response to the user selecting one or more of the recommendations displayed in the GUI, executing to reduce the CO2 emissions and the power based on the selected recommendation. (Htay: [As in claim 1, 2, 0037 reciting the utilization of a GUI for the system])
Htay does not teach remedial measures and waste, which are taught by Waldsburger:
…one or more remedial measures…wasted… (Waldsburger: [0079 reciting wasting of resources, 0111 describing the improvement measures of processes])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine interpreting various metrics of power and resource usage for carbon dioxide emission determination on a GUI of Htay with waste and remedial measures of Waldsburger as they are analogous art along with the current invention which solve problems interpreting various metrics of power and resource usage for carbon dioxide emission determination on a GUI would lead to an improvement through recommendations that will reduce emissions of carbon dioxide analysis through processing of the data and resource allocation as taught in [0041] of Waldsburger.

(F) As per claim 6/12, Htay teaches the process, further comprises performing at least of: executing one or more of virtual objects hosts, resources used by virtual objects of the virtual infrastructure, unused hosts, and hosts running only virtual objects. (Htay: [As in claim 1, 2, 0019 reciting not utilizing areas of hosting])
Htay does not teach remedial measures and waste, which are taught by Waldsburger:

It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine interpreting various metrics of power and resource usage for carbon dioxide emission determination on a GUI of Htay with waste and remedial measures of Waldsburger as they are analogous art along with the current invention which solve problems interpreting various metrics of power and resource usage for carbon dioxide emission determination on a GUI would lead to an improvement through recommendations that will reduce emissions of carbon dioxide analysis through processing of the data and resource allocation as taught in [0041] of Waldsburger.

Conclusion
9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20050273358 A1
Zimmerman, Patrick Robert
Method and apparatus for generating standardized environmental benefit credits
US 20080319812 A1
Sousa; Maria Ines Silva et al.
SUSTAINABLE DESIGN DECISION SUPPORT SYSTEM
US 20090281677 A1
Botich; George et al.
SYSTEMS AND METHODS FOR ASSESSING AND OPTIMIZING ENERGY USE AND ENVIRONMENTAL IMPACT
US 20120310416 A1
Tepper; Michele et al.
REALIZATION OF ENERGY SAVINGS POTENTIAL THROUGH FEEDBACK
US 20190172161 A1
Conboy; Stephen
METHOD OF AND SYSTEM FOR DELIVERING, CERTIFYING AND INSPECTING FIRE PROTECTION PROVIDED TO WOOD-FRAMED AND MASS-TIMBER BUILDING CONSTRUCTION SITES, AND PREFABRICATED WOOD-FRAMED AND 

Agrawal; Vikas et al.
TECHNIQUES FOR AUTOMATED SIGNAL AND ANOMALY DETECTION
US 20140324407 A1
Chen; Yuan et al.
QUANTIFYING POWER USAGE FOR A SERVICE
US 20160092816 A1
Wuertele; Sylvia Beate et al.
INTELLIGENT BUFFER REDUCTION AND BALANCING TO MORE EFFICIENTLY USE AVAILABLE RESOURCES AND PERCEIVE POTENTIAL SAVINGS
US 20160013652 A1
LI; Tao et al.
METHOD AND APPARATUS FOR POWER MANAGEMENT USING DISTRIBUTED GENERATION
US 20150278968 A1
Steven; Alain P. et al.
FACILITATING REVENUE GENERATION FROM DATA SHIFTING BY DATA CENTERS
US 20130339104 A1
BOSE; SAM G.
TECHNICAL PLATFORM
US 20130290511 A1
Tu; Susan Chuzhi et al.
MANAGING A SUSTAINABLE CLOUD COMPUTING SERVICE
US 20160124773 A1
GAURAV; KUMAR et al.
METHOD AND SYSTEM THAT MEASURES AND REPORTS COMPUTATIONAL-RESOURCE USAGE IN A DATA CENTER
US 20130024641 A1
Talagala; Nisha et al.
APPARATUS, SYSTEM, AND METHOD FOR MANAGING STORAGE CAPACITY RECOVERY
US 20070033325 A1
Sinclair; Alan Welsh
Non-volatile memory with scheduled reclaim operations
US 20100030578 A1
Siddique; M.A. Sami et al.
SYSTEM AND METHOD FOR COLLABORATIVE SHOPPING, BUSINESS AND ENTERTAINMENT
US 20090201293 A1
Tung; Teresa S. et al.
SYSTEM FOR PROVIDING STRATEGIES FOR INCREASING EFFICIENCY OF DATA CENTERS
US 10101787 B1
Bailey; Daniel V. et al.
Energy-aware virtual infrastructure


10. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        5/25/2021

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683